DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 14 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 3-8 and 11-14 are also rejected as they inherit the deficiencies of claims 2 and 10 as identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites “a second an insulating film” and “the second insulating film.”  It is unclear and indefinite as to whether the two are the same or different films.  For compact prosecution, they will be interpreted as the same film and the first recitation is interpreted as “a second insulating film.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (U.S. Pub. 2011/0084267), hereinafter referred to as Yamazaki ‘267, in view of Onogi et al. (U.S. Pub. 2008/0100762) in view of Arai et al. (U.S. Pub. 2007/0275529) in view of Harrap et al. (U.S. Patent 3,607,480).
Claim 2:  Yamazaki ‘267 discloses semiconductor device comprising: 
a gate electrode (203; Fig. 5C, paragraph 117);
a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205); 
a first oxide insulating film (upper portion of 208a, which can be silicon oxide; Fig. 5C, paragraphs 157 and 158) over the oxide semiconductor film (205) and the pair of electrodes (207a and 207b); 
a second oxide insulating film (208b, which can be silicon nitride oxide; Fig. 5C, paragraphs 157 and 164) over the first oxide insulating film (upper portion of 208a), wherein the second oxide insulating film (208b) is an oxide insulating film (paragraph 164);
a first nitride insulating film (211 and/or 7059; Figs. 5C and 17C, paragraphs 179 and 406) over and in contact with the second oxide film (208b);
an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the first nitride insulating film (211 and/or 7059); and
a second insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 

wherein the second insulating film (7055) is in contact with the first nitride insulating film (211 and/or 7059) (Fig. 71C).
Yamazaki ‘267 appears not to explicitly disclose the second insulating film is a second nitride insulating film.
Onogi et al., however, discloses nitrogen is a suitable material for the second insulating film (58; Fig. 4, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Onogi et al. to have made the second insulating film a second nitride insulating film because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein). 
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the second oxide insulating film has an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min, which is lower than an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C of the first oxide insulating film.
Arai et al., however, discloses the second oxide insulating film (113, which is silicon oxynitride; paragraph 59) has a lower etching rate with hydrofluoric acid than the first oxide insulating film (105, which is silicon oxide; paragraph 59) and Harrap et al. discloses an insulating layer (SiO2; Fig. 7) having an etching rate with hydrofluoric acid (HF; Fig. 7) of 0.5wt% at 25 °C (24.5°C; Fig. 7) is lower than or equal to 10 nm/mm (less than 100 Å/min; Fig. 7).  

Claim 3:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the second oxide insulating film (208b) is a dense oxide insulating film (paragraph 159 and 164).
Claim 4:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the second oxide insulating film (208b) is not in contact with the oxide semiconductor film (205) (Fig. 5C).
Claim 5:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according of claim 2 and Yamazaki ‘267 further discloses a thickness of the second oxide insulating film (208b) is at least 1 nm (paragraph 164).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. to have made a thickness of the second oxide insulating film is greater than or equal to 5 nm and less than or equal to 150 nm because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 6:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according of claim 2 and Yamazaki ‘267 further discloses the second oxide insulating film (208b) is a silicon oxide film or a silicon oxynitride film (paragraphs 158 and 164).
Claim 10:  Yamazaki '267 discloses a semiconductor device comprising:
a gate electrode (203; Fig. 5C, paragraph 117);
a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205);

a second insulating film (upper layer of 208a, which can be silicon oxide; Fig. 5C, paragraphs 157 and 158) over and in contact with the first insulating film (lower layer of 208a), the second insulating film (upper layer of 208a) comprising oxygen and silicon (paragraph 158);
a third insulating film (208b, which can be silicon nitride oxide; Fig. 5C, paragraphs 157 and 164) over and in contact with the second insulating film (upper layer of 208a), the third insulating film (208b) comprising oxygen and silicon (paragraph 164), wherein the third insulating film (208b) is an oxide insulating film (paragraph 164); and
a fourth insulating film (211 and/or 7059; Figs. 5C and 17C, paragraphs 179 and 406) over and in contact with the third insulating film (208b), the fourth insulating film (211 and/or 7059) comprising nitrogen and silicon (paragraph 179);
an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the fourth insulating film (211 and/or 7059); and
a fifth insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 
wherein the oxide semiconductor film (205) comprises indium, gallium, and zinc (paragraph 121),
wherein the fifth insulating film (7055) is in contact with the fourth insulating film (211 and/or 7059) (Fig. 17C).

Onogi et al., however, discloses nitrogen and silicon are suitable materials for the fifth insulating film (58; Fig. 4, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Onogi et al. to have made the fifth insulating film comprise nitrogen and silicon because the selection of known materials based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein). 
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the third insulating film has an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min, which is lower than an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C of the second insulating film.
Arai et al., however, discloses the third insulating film (113, which is silicon oxynitride; paragraph 59) has a lower etching rate with hydrofluoric acid than the second insulating film (105, which is silicon oxide; paragraph 59) and Harrap et al. discloses an insulating layer (SiO2; Fig. 7) having an etching rate with hydrofluoric acid (HF; Fig. 7) of 0.5wt% at 25 °C (24.5°C; Fig. 7) is lower than or equal to 10 nm/mm (less than 100 Å/min; Fig. 7).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the disclosure of Ariai et al. and Harrap et al. to have made the third insulating film have a lower etching rate with hydrofluoric acid than the second insulating film and the second 
Claim 11:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses the third insulating film (208b) is a dense oxide insulating film (paragraph 159 and 164).
Claim 12:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses a thickness of the third insulating film (208b) is at least 1 nm (paragraph 164).
Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. appears not to explicitly disclose a thickness of the first oxide insulating film is greater than or equal to 5 nm and less than or equal to 150 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. to have made a thickness of the third insulating film is greater than or equal to 5 nm and less than or equal to 150 nm because in the case where the claimed prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 13:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according of claim 10 and Yamazaki ‘267 further discloses the third insulating film (208b) is a silicon oxide film or a silicon oxynitride film (paragraphs 158 and 164).

Claims 7, 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. as applied to claims 2 and 10 above, and further in view of Yamazaki (U.S. Pub. 2011/0284848), hereinafter referred to as Yamazaki ‘848.
Claim 7:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses a second insulating film (lower layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the oxide semiconductor film (205), wherein the second insulating film (lower layer of 208a) is an insulating film. 
Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. appears not to explicitly disclose the second insulating film is a film though which oxygen penetrates and the first oxide film comprises oxygen at a higher proportion than a stoichiometric composition.
Yamazaki ‘848, however, discloses the second insulating film (110a; Fig. 3A, paragraph 100) is a film though which oxygen penetrates (paragraphs 18, 19 and 64) and the first oxide insulating film (110b; Fig. 3A, paragraphs 66) comprises oxygen at a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al.  with the disclosure of Yamazaki ‘848 to have made the insulating film is an insulating film though which oxygen penetrates and the first oxide film comprise oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film.
Claim 8:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al.  in view of Yamazaki ‘848 discloses the semiconductor device according to claim 7 and further discloses wherein the first oxide film (upper layer of 208a of Yamazaki ‘267) comprises oxygen at a higher proportion than a stoichiometric composition (Yamazaki ‘848) (prima facie case of obviousness as stated above).
Claim 14:  Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. discloses the semiconductor device according to claim 10.
Yamazaki ‘267 in view of Onogi et al. in view of Arai et al. in view of Harrap et al. appears not to explicitly disclose the second insulating film comprises oxygen at a higher proportion than a stoichiometric composition.
Yamazaki ‘848, however, discloses the second insulating film (110a; Fig. 3A, paragraph 100) comprises oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film (paragraph 66).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA D HARRISON/           Primary Examiner, Art Unit 2815